UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-2515


In re: PHILLIP O’BRIANT,

                     Petitioner.



                On Petition for Writ of Mandamus. (1:18-cv-02750-ELH)


Submitted: March 8, 2019                                          Decided: March 21, 2019


Before MOTZ, AGEE, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Phillip O’Briant, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Phillip O’Briant petitions for a writ of mandamus, contending the district court

erroneously denied his request to compel action by state officials. He asks this court to

order the district court to grant his request. “[M]andamus is a drastic remedy that must

be reserved for extraordinary situations.” In re Murphy-Brown, LLC, 907 F.3d 788, 795

(4th Cir. 2018) (internal quotation marks and citations omitted).        “Courts provide

mandamus relief only when (1) petitioner ‘ha[s] no other adequate means to attain the

relief [he] desires’; (2) petitioner has shown a ‘clear and indisputable’ right to the

requested relief; and (3) the court deems the writ ‘appropriate under the circumstances.’”

Id. (quoting Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81 (2004)). The writ of

mandamus is not a substitute for appeal. Will v. United States, 389 U.S. 90, 97 (1967); In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

      We conclude that O’Briant fails to show that he is entitled to mandamus relief.

Accordingly, although we grant him leave to proceed in forma pauperis, we deny his

petition for a writ of mandamus. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                     PETITION DENIED




                                            2